CEC ANNOUNCES 2Q17 RESULTS …PG 1 Exhibit 99.1 CAREER EDUCATION CORPORATION REPORTS RESULTS FOR SECOND QUARTER ENDED JUNE 30, 2017 University Group total enrollments increased 3.2% versus the prior year Schaumburg, Ill. (August 9, 2017) – Career Education Corporation (NASDAQ: CECO) today reported operating and financial results for the second quarter and year to date ended June 30, 2017. University Group Key Highlights: • Total enrollment increased 3.2 percent as compared to the prior year • University Group and Corporate operating income for the second quarter of 2017 higher than our projected outlook range • Revenue of $285.7 million for the current year to date as compared to $287.3 million in the prior year, with the decline primarily driven by the academic calendar redesign at AIU 2nd Quarter Consolidated Results: • Revenue of $146.2 million for the current quarter as compared to revenue of $182.6 million for the prior year quarter, with the decline driven by the continued progress toward teach-out completion of our Transitional Group and Culinary Arts campuses • Operating income of $9.1 million for the quarter as compared to $17.3 million for the prior year quarter, with the decline primarily driven by the academic calendar redesign at AIU Year to Date Consolidated Results: • Revenue of $308.3 million for the current year to date as compared to revenue of $381.5 million for the prior year, with the decline driven by the continued progress toward teach-out completion of our Transitional Group and Culinary Arts campuses • Operating income of $18.9 million for the current year to date as compared to $24.3 million for the prior year, with the decline primarily driven by the continued progress toward teach-out completion of our Transitional Group and Culinary Arts campuses • Ended the quarter with $172.1 million in cash, cash equivalents, restricted cash and available-for-sale short-term investments “Second quarter results came in ahead of our expectations and we continue to execute on our strategy to pursue sustainable and responsible growth opportunities,” said Todd Nelson, President and Chief Executive Officer. “Our Universities have continued to redesign their operations to further enhance student retention and outcomes. We are investing in and improving execution across our student-facing and student support operations. Total enrollments within the University Group increased 3.2 percent versus the prior year and we expect positive new enrollments for the second half of 2017. We are confident in our full year outlook and are encouraged by the improving student retention and engagement we are experiencing.” CEC ANNOUNCES 2Q17 RESULTS …PG 2 REVENUE For the quarter and year to date ended June 30, 2017, total revenue was $146.2 million and $308.3 million representing a decrease of 19.9 percent and 19.2 percent, respectively, compared to total revenue of $182.6 million and $381.5 million for the quarter and year to date ended June 30, 2016, respectively. The decrease was primarily driven by declining revenues within the Transitional Group and Culinary Arts segments which are in teach-out. Total revenue for the University Group was $137.4 million and $285.7 million representing a decrease of 3.5 percent and 0.5 percent, respectively, for the quarter and year to date ended June 30, 2017. The decrease for the current quarter is primarily driven by the academic calendar redesign at AIU. For The Quarter Ended June30, For The Year to Date Ended June30, Revenue ($ in thousands) Increase (Decrease) Increase (Decrease) CTU $ $ -0.6 % $ $ % AIU (1) -8.7 % -3.0 % Total University Group -3.5 % -0.5 % Corporate and Other — — NM — — NM Subtotal -3.5 % -0.5 % Culinary Arts (2) -77.8 % -75.3 % Transitional Group (2) -79.0 % -77.8 % Total $ $ -19.9 % $ $ -19.2 % The decline in revenue for the second quarter of 2017 was driven by 7 less earnings days or 77 earnings days as compared to 84 earnings days in the prior year quarter. Teach-out campuses included in the Transitional Group and Culinary Arts segments no longer enroll new students. CEC ANNOUNCES 2Q17 RESULTS …PG 3 TOTAL AND NEW STUDENT ENROLLMENTS As of the end of the second quarter of 2017, total student enrollments for the University Group were 32,600, compared to 31,600 as of the prior year quarter end. As of June30, Total Student Enrollments Increase (Decrease) CTU -0.9 % AIU % Total University Group % Culinary Arts NM Transitional Group NM Total -12.0 % For The Quarter Ended June30, For The Year to Date Ended June30, New Student Enrollments Increase (Decrease) Increase (Decrease) CTU (1) % % AIU (1) % % Total University Group (1) % % Culinary Arts (2) — 60 NM — NM Transitional Group (2) — 20 NM — 80 NM Total % -1.2 % New student enrollments were impacted by a change to how the Company records certain cancelled students. Excluding the impact of this change new student enrollments would have decreased 3.9 percent for CTU, increased 5.1 percent for AIU and decreased 0.9 percent for the University Group for the quarter ended June 30, 2017 as compared to the prior year quarter and for the current year to date CTU would have decreased 1.7 percent, AIU would have decreased 1.9 percent and the University Group in total would have decreased 1.8 percent as compared to the prior year to date. Teach-out campuses within the Transitional Group and Culinary Arts no longer enroll new students; students who re-enter after 365 days are reported as new student enrollments. CEC ANNOUNCES 2Q17 RESULTS …PG 4 OPERATING INCOME (LOSS) For the quarter and year to date ended June 30, 2017, the Company recorded operating income of $9.1 million and $18.9 million, respectively, compared to operating income of $17.3 million and $24.3 million for the quarter and year to date ended June 30, 2016, respectively. Total University Group operating income of $29.1 million and $56.8 million for the quarter and year to date ended June 30, 2017, respectively, decreased 20.8 percent and 2.0 percent as compared to the respective prior year periods. For The Quarter Ended June30, For The Year to Date Ended June30, Operating Income ($ in thousands) Increase (Decrease) Increase (Decrease) CTU $ $ -6.4 % $ $ % AIU -84.3 % -34.5 % Total University Group -20.8 % -2.0 % Corporate and Other ) ) -1.5 % ) ) % Subtotal -25.0 % % Culinary Arts ) NM ) NM Transitional Group ) ) % ) ) % Total $ $ -47.3 % $ $ -22.2 % CEC ANNOUNCES 2Q17 RESULTS …PG 5 ADJUSTED OPERATING INCOME (LOSS) The Company believes it is useful to present non-GAAP financial measures, which exclude certain significant items, as a means to understand the performance of its operations. (See tables below and the GAAP to non-GAAP reconciliation attached to this press release for further details.) As shown in the table below, adjusted operating income for the University Group and Corporate was $25.9 million and $51.5 million for the quarter and year to date ended June 30, 2017, respectively. Adjusted operating loss for the Transitional Group and Culinary Arts was $11.2 million and $21.0 million for the quarter and year to date ended June 30, 2017, respectively. For The Quarter Ended June30, For The Year to Date Ended June30, Adjusted Operating Income (Loss) University Group and Corporate: Operating income (1) $ Depreciation and amortization (1) Asset impairments (1) — — — Unused space charges (1) (2) — — — Adjusted Operating Income University Group and Corporate (1) $ Transitional Group and Culinary Arts: Operating loss (3) $ ) $ ) $ ) $ ) Depreciation and amortization (3) Unused space charges (2) (3) Adjusted Operating Loss Transitional and Culinary Arts (3) $ ) $ ) $ ) $ ) Amounts relate to the University Group and Corporate. Unused space charges represent the net present value of remaining lease obligations for vacated space less an estimated amount for sublease income. Amounts relate to the Transitional Group and Culinary Arts. CEC ANNOUNCES 2Q17 RESULTS …PG 6 BALANCE SHEET AND CASH FLOW Net cash provided by operating activities was $4.8 million compared to net cash provided by operating activities of $16.8 million for the quarters ended June 30, 2017 and 2016, respectively. For the year to date ended June 30, 2017, net cash flows used in operations was $34.2 million as compared to net cash provided of $6.6 million for the year to date ended 2016. For The Quarter Ended June30, For The Year to Date Ended June30, Selected Cash Flow Items Increase (Decrease) Increase (Decrease) Net cash provided by (used in) operating activities $ $ -71.3 % $ ) $ NM Capital expenditures $ $ % $ $ % As of June 30, 2017 and December31, 2016, cash, cash equivalents, restricted cash and available-for-sale short-term investments totaled $172.1 million and $207.2 million, respectively. OUTLOOK Second quarter results came in ahead of our previously provided outlook and continued execution against our strategy has provided us further visibility into our anticipated operating results. As a result, the Company is providing an update to its previous outlook for adjusted operating losses related to our teach-out operations and for ending cash balances for 2017 as well as a third quarter outlook for the University Group and Corporate. The Company currently expects the following results, subject to the key assumptions identified below (see the GAAP to non-GAAP reconciliation for adjusted operating income (loss) attached to this press release for further details): • University Group and Corporate adjusted operating income in the range of $22 to $24 million for the third quarter of 2017, compared to $19 million in 2016. • University Group and Corporate adjusted operating income in the range of $100 to $105 million for the full year 2017, compared to $89 million in 2016. • New student enrollment expected to grow at CTU during the third quarter of 2017. Although new student enrollments are expected to decline for AIU in the third quarter of 2017 primarily due to the academic calendar redesign, AIU’s third quarter decline is expected to be more than offset with new enrollment growth during the fourth quarter of 2017. • Adjusted operating loss for our Transitional Group and Culinary Arts segments in the range of $45 million to $55 million in 2017, compared to adjusted operating loss of $30 million in 2016, and in the range of $10 million to $15 million in 2018 as we wind-down the remainder of our teach-out campuses. • End of year cash, cash equivalents, restricted cash and available-for-sale short-term investments, net of any borrowings, as reported on the consolidated balance sheets of approximately $155 million to $160 million for the year ending December 31, 2017, and expected to increase in 2018. Operating income (loss), which is the most directly comparable GAAP measure to adjusted operating income (loss), may not follow the same trends as discussed in our outlook above because of adjustments made for unused space charges that represent the present value of future remaining lease obligations for vacated space less an estimated amount for sublease income as well as depreciation, amortization, asset impairment charges and significant legal settlements. The operating income (loss) and adjusted operating income (loss) and cash outlook provided above for 2017 and 2018 are based on the following key assumptions and factors, among others: (i) prospective student interest in our programs continues to trend in line with recent experiences, (ii) modest total enrollment growth within the University Group while achieving the intended University Group efficiencies, (iii) teach-outs to progress as expected and performance consistent with current trends, (iv) achievement of recovery rates for the Company’s real estate obligations and timing of any associated lease termination payments consistent with the Company’s historical experiences, (v) continued right-sizing of the Company’s corporate expense structure to serve primarily online institutions, (vi) no material changes in the legal or regulatory environment and excludes legal and regulatory liabilities which are not probable and estimable at this time and any impact of new or proposed regulations, including the “borrower defense to repayment” regulations and the gainful employment regulation and any modifications thereto, and (vii) consistent working capital movements in line with historical operating trends and potential impacts of teach-out campuses on working capital in line with expectations. Although these estimates and assumptions are based upon management’s good faith beliefs regarding current events and actions that may be undertaken in the future, actual results could differ materially from these estimates. CEC ANNOUNCES 2Q17 RESULTS …PG 7 CONFERENCE CALL INFORMATION Career Education Corporation will host a conference call on Wednesday, August 9, 2017 at 9:00 a.m. Eastern time to discuss its second quarter and year to date 2017 results. Interested parties can access the live webcast of the conference call and the related presentation materials at www.careered.com in the Investor Relations section of the website. Participants can also listen to the conference call by dialing 844-378-6484 (domestic) or 412-542-4179 (international). Please log-in or dial-in at least 10 minutes prior to the start time to ensure a connection. An archived version of the webcast will be accessible for 90 days at www.careered.com in the Investor Relations section of the website.
